SEILER, Judge
(dissenting).
One of the grounds asserted by defendant in his pro se 27.26 motion was “Mov-ant discovered new evidence deliberate suppression of evidence favorable to Defendant.”
There was no finding of fact or conclusion of law made by the trial court as to this ground as required by Rule 27.26 (i) and our decisions, State v. Brown (Mo. Sup.), 436 S.W.2d 724; Thomas v. State (Mo.Sup.), 465 S.W.2d 513. This deficiency prevents the type of review prescribed by Rule 27.26 and requires at least a remand.
A brief statement of defendant’s side of the evidence in the original trial is necessary to bring the issue into focus. Defendant’s defense to the charge of rape was consent. He presented evidence at the original trial that he had become acquainted with the prosecutrix, who was twenty-two years of age, married, but living apart from her husband, by “picking her up” on a street corner in St. Louis. She voluntarily entered his automobile, although she had never seen him before, and permitted him to take her to her apartment and let him help her get in the apartment, having locked herself out. Prosecutrix admitted all this. She also admitted he said he would like to know her better, asked her if she ever went out, and that she did not tell him he should not expect to see her again.
Defendant’s evidence was that he returned to her apartment several times, all with her consent. One of the prosecutrix’s downstairs neighbors testified prosecutrix introduced defendant to her on the day he helped open the apartment and a few days later she saw prosecutrix admit defendant to the apartment. Another witness testified prosecutrix met defendant and the witness one evening for a drink at a “transit house” where, according to defendant, defendant and prosecutrix also had intercourse in a rented room in the basement. At that time, prosecutrix asked him for $25 so she could “get her phone back on” at her apartment. He promised to give it to her later if she would submit.
As to the occasion of the alleged rape, defendant testified an act of voluntary intercourse occurred in the apartment bedroom between 9:30 and 10:30 a. m., and “after that was over, we went to the bathroom and got ourselves cleaned up.” Later in the morning the prosecutrix committed a sodomonitical act on defendant. He refused to respond in kind, and she became angry and upset. The subject of the promised $25 came up. Defendant gave her $10 and then left the apartment. He said he departed about 11:30 or 11:45 a. m.
At the 27.26 hearing, defendant produced a carbon copy of what purported to be a St. Louis police laboratory report. He testified he had a lawyer get it for him from the police department and send it to him in prison. It bore the name of the prosecu-trix ; also had a laboratory number (28269), the name of the examiner (Me-*502Knight, 3048), referred to two specimens (panties" and pajamas of the prosecutrix), and contained this statement: “A vaginal smear was taken at Homer Phillips by Dr. M. R. Banton and no Spermatoaa were found.” Defendant was endeavoring to show that when the prosecutrix was examined at Homer G. Phillips Hospital a vaginal smear was taken and no spermatozoa were found. This statement supported his story that the intercourse had occurred around 10:30 a. m., following which prose-cutrix had cleansed herself, so that it was to be expected that no sperm would be found on the vaginal smear, whereas had events occurred as prosecutrix claimed there should have been sperm present in the vaginal smear, because her testimony was that defendant arrived at her apartment about noon and that the forcible intercourse occurred soon thereafter; that immediately after defendant’s departure, she put on some clothing, went to another apartment and called police. They arrived in a few minutes and she was taken straight to the hospital.
On objection of the state at the 27.26 hearing, this exhibit was excluded as not properly identified. Defendant’s appointed counsel made no offer of proof or statement as to what had been done to locate the original document. Dr. Banton was not called as a witness by either side.
In the original trial Dr. Banton was listed as a witness for the state, but the prosecutor said, “ . . . I’m not going to have the doctor in, and I purposely excluded certain testimony because — ,” at which point the court interrupted him. Later, however, the prosecutor put into evidence, over defendant’s objection, a hospital “D and S” card on prosecutrix, signed by Dr. Banton, which contained, among other entries on her physical examination, the following: “ . . . marital intriotus, vaginal vault of about 5 plus ccs of whitish muco serous.” The record of the original trial shows counsel tried to obtain access to the police report, but this was denied by the court on the ground that police reports are not admissible. There are some 15 pages of colloquy and argument by counsel trying to get the report, to no avail. Trial counsel also subpoenaed the police records on Mary Tate (he had been trying to show various specific acts of misconduct committed by her, arrests, and fights) and the court did permit him to inspect her police record.
The trial court did not make findings of fact or conclusions of law on the assertion that “Movant discovered new evidence deliberate suppression of evidence favorable to Defendant.” The “new evidence” and the evidence allegedly suppressed refer to the police laboratory report and what it would lead to. The 27.26 motion to vacate the judgment is not a request for a new trial based upon a claim of newly discovered evidence, but a constitutional claim that evidence had been suppressed at the original trial and an explanation that the evidence concerning the denial of due process was discovered subsequently to the original trial. The 27.26 motion must be decided upon a consideration of the constitutional claim.
The responsibility of a court in evaluation of a motion for a new trial on the grounds of newly discovered evidence or in a 27.26 motion to vacate judgment because of the suppression of evidence, to some degree, is similar. In each case, the court must consider the impact the evidence would have upon the jury. In the first situation, the court will, assuming the other criteria are met, State v. McLaughlin, 27 Mo. Ill, 112, grant a new trial if the newly discovered evidence “would have a tendency to shape the verdict of the jury in a new trial”, State v. Bailey, 94 Mo. 311, 7 S.W. 425, 427; State v. Jennings, 326 Mo. 1085, 34 S.W.2d 50. In the second situation, the court, upon a finding that evidence has been suppressed, must determine if the evidence is “ . . . favorable to defendant and which might be persuasive to a jury . . . ”, State v. Thompson, (Mo.Sup., banc) 396 S.W.2d 697, 700, following Brady v. Maryland, 373 *503U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215. In this case, the evidence that no sperm were found in the vaginal tract of the prosecu-trix would meet either standard.
As the record now stands, there is no finding on the issue as to whether there actually was a laboratory report showing no sperm in the vaginal tract and whether the state knew this and instead of calling Dr. Banton as a witness, put the “D and S” card in evidence with its reference to “5 plus ccs of whitish muco serous”, which the jury might take to mean that semen was found in the vaginal tract.
Therefore, I respectfully dissent. I would withhold our decision and send this case back to the trial court for a further evidentiary hearing for a complete airing of the laboratory report, if it does exist; whether it was a part of the police file; what the state knew and did about it, and what Dr. Banton will say about it, to be followed by specific findings of fact and conclusion of law on the issue, together with whatever modifications, if any, as should be made in the judgment in light thereof, and for return to this court together with the supplemental transcript, for review as prescribed by Rule 27.26.